 


109 HR 1417 IH: To amend the Internal Revenue Code of 1986 to permanently extend the subpart F exemption for active financing income.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1417 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. McCrery (for himself, Mr. Neal of Massachusetts, Mr. Shaw, Mr. Herger, Mr. Sam Johnson of Texas, Mr. English of Pennsylvania, Mr. Weller, Mr. Hulshof, Mr. Lewis of Kentucky, Mr. Foley, Mr. Cantor, Ms. Hart, Mr. Beauprez, Mr. McDermott, Mr. Jefferson, Mr. Becerra, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permanently extend the subpart F exemption for active financing income. 
 
 
1.Permanent subpart f exemption for active financing income 
(a)Banking, financing, or similar businessesSubsection (h) of section 954 of the Internal Revenue Code of 1986 (relating to special rule for income derived in the active conduct of banking, financing, or similar businesses) is amended by striking paragraph (9). 
(b)Insurance businessesSubsection (e) of section 953 of such Code (relating to exempt insurance income) is amended by striking paragraph (10) and by redesignating paragraph (11) as paragraph (10). 
(c)Effective dateThe amendments made by this section shall apply to taxable years of a foreign corporation beginning after the date of the enactment of this Act, and to taxable years of United States shareholders with or within which such taxable years of such foreign corporation end. 
 
